Citation Nr: 0804008	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-23 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a right hip 
condition.

2. Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1962 to 
December 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the veteran's claims of 
entitlement to service connection for right hip and right 
knee conditions.  The veteran perfected a timely appeal of 
these determinations to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

These issues must be remanded for the following reasons.

The RO's June 2005 Statement of the Case (SOC) indicates that 
one of the reasons that the veteran's service connection 
claims were denied was that the veteran was sent a March 2005 
letter requesting more detailed information regarding his 
claimed in-service injury, but did not respond.  The March 
2005 letter, in part, requests that the veteran provide VA 
with information, such as a service number, that would help 
VA identify one of the veteran's claimed witnesses so that VA 
might be able to request military personnel records for him 
to prove whether the veteran and his claimed witness were in 
the same unit.  After the June 2005 SOC, VA received a 
statement from J.M., the veteran's claimed witness to his in-
service injury.  The statement, dated in September 2003 and 
received by VA in June 2005, appears to indicate J.M.'s 
service number and unit.  However, after this statement was 
received by VA, the veteran's claim was not readjudicated by 
the RO.

Thus, the instant case must be remanded for the RO to attempt 
to obtain personnel records or any other records that would 
verify whether the veteran and his claimed witness, J.M., 
served together in the same unit.  Also, as the J.M.'s 
statement was not accompanied by a waiver of RO jurisdiction, 
the RO must readjudicate the veteran's claim in light of this 
new evidence.  See generally, 38 C.F.R. § 20.1304; Disabled 
American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).

Furthermore, while service medical records do not reflect 
complaints of or treatment for any right hip or right knee 
problems, the veteran asserts that the vehicle accident that 
caused his injuries occurred in late November 1965, 
subsequent to his November 12, 1965 separation examination, 
but prior to his separation from service in early December 
1965.  In this regard, the veteran signed a statement of 
medical condition indicating that there had been no change in 
his medical condition since his November 12, 1965 medical 
examination, but the statement of medical condition is 
undated.  Also, J.M., in his statement dated in September 
2003 and received by VA in June 2005, asserted that such 
vehicle accident occurred, and that the veteran was limping 
for several days after the accident.  Furthermore, a March 
2004 VA x-ray examination of the veteran's right hip 
indicates a diagnosis of flattening and mushroom-like 
appearance of the right femoral head, which may be related to 
remote/prior trauma to the femoral epiphysis, probably in the 
patient's childhood, with resultant deformity of the 
acetabulum as well.  

In light of the above, the RO should attempt to obtain any of 
the veteran's unit records from U.S. Army and Joint Service 
Records Research Center (JSRRC) for the period from November 
12, 1965 to November 30, 1965, and, specifically, for 
November 26 1965, which is the date that the veteran claims 
his in-service vehicle accident occurred while he was 
stationed in Frankfurt, Germany, while traveling from 
Geinhausen, Germany to Frankfurt, Germany.

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disabilities rating or 
effective date for the disabilities on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.	The RO should attempt to obtain 
personnel records or any other records 
that would verify whether the veteran 
and his claimed witness, J.M., served 
together in the same unit.  Any 
unsuccessful attempts to obtain such 
records should be documented and 
associated with the claims folder.

3.	The RO should attempt to obtain any of 
the veteran's unit records from JSRRC 
for the period from November 12, 1965 
to November 30, 1965, while he was 
stationed in Frankfurt, Germany.  
Specifically, the RO should attempt to 
obtain unit records for November 26 
1965, in order to determine whether the 
veteran's claimed in-service vehicle 
accident occurred while traveling from 
Geinhausen, Germany to Frankfurt, 
Germany.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


